Citation Nr: 1036902	
Decision Date: 09/29/10    Archive Date: 10/05/10

DOCKET NO.  09-49 322	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for an eye disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

K. Gielow, Associate Counsel



INTRODUCTION

The Veteran had active duty service from March 1949 to May 1952 
and from April 1958 to March 1971.  Among his awards and 
decorations, he is the recipient of the Korean Service Medal with 
three Bronze Stars and the Bronze Star Medal.

This matter comes before the Board of Veterans' Appeals (Board) 
from a December 2008 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although the 
Board sincerely regrets the additional delay, it is necessary to 
ensure that there is a complete record upon which to decide the 
Veteran's claims so that he is afforded every possible 
consideration.  

As an initial matter, with respect to the Veteran's claim for 
entitlement to service connection for an eye disorder, the Board 
finds that VA's duty to assist involves providing the Veteran 
with an examination to determine the nature and etiology of his 
eye-related complaints.   In determining whether the duty to 
assist requires that a VA medical examination be provided or 
medical opinion obtained with respect to a veteran's claim for 
benefits, there are four factors for consideration: (1) whether 
there is competent evidence of a current disability or persistent 
or recurrent symptoms of a disability; (2) whether there is 
evidence establishing that an event, injury, or disease occurred 
in service, or evidence establishing certain diseases manifesting 
during an applicable presumption period; (3) whether there is an 
indication that the disability or symptoms may be associated with 
the veteran's service or with another service-connected 
disability; and (4) whether there otherwise is sufficient 
competent medical evidence of record to make a decision on the 
claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).   

A review of the evidence in this case reveals that, in September 
1950, the Veteran sustained a laceration to the right eye and 
that he had a retained foreign body in the eye that needed to be 
removed.  Moreover, although the Veteran has several diagnoses 
pertaining to his eyes, there is insufficient evidence regarding 
the etiology of his eye disorders.  Rather, the Veteran submitted 
a statement from his private physician indicating that the 
epiretinal membrane that was surgically removed from the 
Veteran's right eye "could have been due to age or possible 
injury."  Given the evidence of record indicating that the 
Veteran sustained an eye injury in service, as well as the fact 
that medical evidence indicates a possible connection between an 
eye disorder and an eye injury, the Board finds that an 
examination and medical opinion are required to determine the 
nature and etiology of his claimed disorders.  See 38 U.S.C.A. § 
5103A(d)(1); McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

Further, with regard to the Veteran's claims for entitlement to 
hearing loss and tinnitus, the Board acknowledges that he was 
provided a VA audiological examination in December 2008, at which 
time the examiner determined that his bilateral hearing loss was 
"not caused by or a result of in-service acoustic trauma."  
However, the Board find the existing opinion, which solely relied 
on the fact that service treatment records showed that hearing 
was within normal limits bilaterally at the time of his military 
retirement, to be inadequate.  Specifically, the U.S. Court of 
Appeals for Veterans Claims (Court) has held that 38 C.F.R. § 
3.385 does not preclude service connection for a current hearing 
disability where hearing was within normal limits on audiometric 
testing at separation from service if there is sufficient 
evidence to demonstrate a relationship between the Veteran's 
service and his current disability.  See Hensley v. Brown, 5 Vet. 
App. 155, 157 (1993)).  Moreover, the Court has established that 
"the threshold for normal hearing is from 0 to 20 dB [decibels], 
and higher threshold levels indicate some degree of hearing 
loss."  Id. at 157.  

In this case, after carefully reviewing the audiometric 
examination of record, and converting the American Standards 
Association (ASA) units to the current International Standards 
Organization (ISO) units as appropriate, the Board finds that a 
change in hearing was, in fact, shown during service.  For 
example, in December 1962, the earliest audiometric evaluation 
contained in the Veteran's service treatment records, his 
converted ISO hearing results were as follows:



HERTZ




500
1000
2000
3000
4000
RIGHT
15
10
10

5
LEFT
15
10
10

5

However, in February 1965, the audiometric results, as converted 
to ISO units, indicating the following changes: 



HERTZ




500
1000
2000
3000
4000
RIGHT
25
15
10

10
LEFT
20
10
5

0

Then, in March 1967 and August 1967, the converted audiometric 
results showed a worsening of symptoms, as demonstrated by a 
decrease in hearing at each interval bilaterally, with the 
exception of the right ear at 500 Hz, which remained steady at 
25:



HERTZ




500
1000
2000
3000
4000
RIGHT
25
25
20

15
LEFT
25
15
15

15

There was an improvement demonstrated in March 1969:



HERTZ




500
1000
2000
3000
4000
RIGHT
15
10
10

10
LEFT
15
10
10

10

Then, in March 1970, there was an improvement in the ranges of 
500, 1000, and 2000 Hz, but a decrease in hearing was noted at 
the 4000 Hz level, bilaterally:



HERTZ




500
1000
2000
3000
4000
RIGHT
0
-5
5

20
LEFT
0
5
5

25

Finally, at separation from service, his converted ISO 
audiometric findings again showed a decrease in hearing at each 
interval, bilaterally, with exception of the 2000 Hz and 4000 Hz 
levels of the left ear:



HERTZ




500
1000
2000
3000
4000
RIGHT
15
15
20

25
LEFT
20
10
0

25

Because of the Veteran's service audiometric results demonstrated 
levels greater than 20 dB in service, the Board finds that, 
pursuant to Hensley, the Veteran demonstrated some degree of 
hearing loss in service, including at the time of his retirement 
examination, which noted hearing at 25 dB at the 4000 Hz level 
bilaterally.  Because the December 2008 VA examiner solely relied 
on the fact that he had normal hearing at time of his military 
retirement as the basis of finding that his hearing loss was 
unrelated to service, the Board finds that, although the Veteran 
was afforded a VA examination, the examination report is not 
adequate and another examination is required in this case.  See 
Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008) (the 
probative value of a medical opinion comes from when it is the 
factually accurate, fully articulated, and sound reasoning for 
the conclusion); Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) 
(indicating that VA is obligated to provide an adequate 
examination once it chooses to administer one).  

Further, because the December 2008 VA examiner indicated that the 
Veteran's tinnitus is "as likely as not" a symptom associated 
with his hearing loss, to decide his claim for tinnitus prior to 
the adjudication of his hearing loss claim would be premature at 
this juncture.  As such, the issues are inextricably intertwined 
and, therefore, adjudication of his tinnitus claim must also be 
deferred pending completion of the procedural development 
outlined below.

As a final matter, the Board notes that the RO has not obtained 
records from the Social Security Administration (Social Security 
Administration).  The Board fully recognizes that VA is required 
to obtain relevant records held by any Federal department or 
agency that the claimant adequately identifies and authorizes the 
Secretary to obtain.  38 U.S.C.A § 5103A(c)(3); Diorio v. 
Nicholson, 20 Vet. App. 193, 199-200 (2006).  Indeed, the Court 
has held that where there has been a determination with regard to 
SSA benefits, the records concerning that decision must be 
obtained, if relevant.  Tetro v. Gober, 14 Vet. App. 100, 108-09 
(2000); Murincsak v. Derwinski, 2 Vet. App. 363, 372 (1992); cf. 
Golz v. Shinseki, 590 F.3d 1317, 1320 (Fed. Cir. 2010) (there is 
no duty to get SSA records when there is no evidence that they 
are relevant).  

In this case, however, the RO has made attempts to obtain the SSA 
records, but the documents appear to have been destroyed.  See 
October 2009 response from the SSA ("[SSA] cannot send the 
medical records you requested.  Such records do not exist; 
further efforts to obtain them will be futile. . . .  The medical 
records have been destroyed.").  As a result, the RO issued a 
November 2009 VA Memorandum regarding the unavailability of 
records.  As the SSA has indicated that the records were 
destroyed, further attempts to obtain this information on remand 
would not result in any possible benefit to the Veteran.  The 
Board, therefore, concludes that there is no reasonable 
possibility that there are such records available that are 
relevant to these claims, and, as such, no further development is 
required regarding the duty assist the Veteran in obtaining the 
identified records at this time.

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
Expedited handling is requested.)


1.  The Veteran should be afforded a VA 
examination to determine the nature and 
etiology of his eye complaints.  The examiner 
is directed to perform all appropriate tests 
and, for each diagnosed disability of the 
eye, the examiner is asked to provide an 
opinion whether it is at least as likely as 
not (a 50 percent probability or higher) 
that the Veteran's eye disorder is related to 
his military service, including the 
laceration he experienced to the right eye in 
September 1950.

2.  The Veteran should be afforded another VA 
audiology examination.  The claims folder, 
and a copy of this remand, must be made 
available to the examiner for review as part 
of the examination process.  Upon completion 
of audiometric testing, the examiner is asked 
to provide an opinion whether it is at least 
as likely as not (a 50 percent probability 
or higher) that the Veteran's hearing loss 
and tinnitus are related to noise exposure in 
military service. 

The examiner should expressly discuss the 
audiometric changes in hearing demonstrated 
throughout the Veteran's service (as 
discussed in greater detail above).   The 
examiner is to presume the fact that he was 
subjected acoustic trauma in service as an 
operator of heavy machinery and tractors, a 
helicopter pilot, Rotary Wing aviator, and an 
aviation maintenance technician, as well as 
the fact that he was exposed to noise from 
mortars and small arms fire, which is 
consistent with the circumstances of his 
service as a combat Veteran.  

All opinions provided must be thoroughly 
explained, and an adequate rationale for any 
conclusions reached should be provided.   If 
any requested opinion cannot be provided 
without resort to speculation, the examiner 
should so state and explain why an opinion 
cannot be provided without resort to 
speculation.  

3.  Upon completion of the above, 
readjudicate the issues on appeal.  If any 
benefit sought on appeal remains denied, the 
Veteran and his representative should be 
furnished an appropriate Supplemental 
Statement of the Case and be provided an 
opportunity to respond.  Thereafter, the case 
should be returned to the Board for further 
appellate consideration, as appropriate.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).



